     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 1 of 44




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

MARTA VALENTIA RIVERA
MADERA, et al.,

      Plaintiffs,                            Case No. 1:18-cv-00152-MW-GRJ

v.

MICHAEL ERTEL, et al.,

     Defendants.
_____________________________________/

                          NOTICE OF COMPLIANCE

      On May 10, 2019, this Court entered an Order granting Plaintiffs Preliminary

Injunction in part and requiring: “On or before August 1, 2019, and on the first of

every month thereafter, the Secretary shall file a notice of compliance in this Court

documenting all actions taken pursuant to this Order.” See ECF 131 at 15.

Accordingly, the Secretary conducted a survey amongst the Supervisors of Elections

to ascertain what action has been taken since September 1, 2019, pursuant to this

Court’s May 10, 2019, Order. All supervisors responded, with the exceptions of

Bay, Charlotte, Citrus, Jackson, Lake, and Martin Counties.1 Of the 32 counties, 3

(Levy, Marion, and Pasco) have held or facilitated an election since the September



1
 Based on the Supervisor of Elections’ websites, it does not appear that any
elections have been conducted in these counties since September 1, 2019.
                                         1
       Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 2 of 44




Compliance report. Based on the responses of the Supervisors, it appears that the

elections held complied with this Court’s requirements. The Secretary has attached

a summary of the responses for this Court’s convenience.            See Exhibit 1.

Additionally, the Secretary has compiled the supervisors’ responses in a single book-

marked and bate-stamped PDF together with an index.2 See Exhibit 2.

                                       Bradley R McVay (FBN 79034)
                                         General Counsel
                                        brad.mcvay@dos.myflorida.com
                                       Ashley E. Davis (FBN 48032)
                                        Deputy General Counsel
                                        ashley.davis@dos.myflorida.com
                                       Florida Department of State
                                       R.A. Gray Building Suite, 100
                                       500 South Bronough Street
                                       Tallahassee, Florida 32399-0250
                                       (850) 245-6536 / (850) 245-6127 (fax)

                                       /s/ Mohammad O. Jazil
                                       Mohammad O. Jazil (FBN 72556)
                                         mjazil@hgslaw.com
                                       Gary V. Perko (FBN 855898)
                                         gperko@hgslaw.com
                                       Joseph A. Brown (FBN 25765)
                                         josephb@hgslaw.com
                                       Hopping Green & Sams, P.A.
                                       119 South Monroe Street, Suite 300
                                       Tallahassee, Florida 32301
                                       (850) 222-7500 / (850) 224-8551 (fax)

    Dated: October 1, 2019             Counsel for the Secretary of State

2
  These counties are Alachua, Bay, Brevard, Charlotte, Citrus, Clay, Columbia,
Duval, Escambia, Flagler, Hernando, Highlands, Indian River, Jackson, Lake, Leon,
Levy, Manatee, Marion, Martin, Monroe, Okaloosa, Okeechobee, Pasco, Putnam,
St. Johns, St. Lucie, Santa Rosa, Sarasota, Sumter, Taylor, and Wakulla.
                                          2
    Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 3 of 44




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

via transmission of a Notice of Electronic Filing through the Court’s CM/ECF

system on this 1st day of October 2019.


                                     /s/ Mohammad O. Jazil
                                     Attorney




                                          3
                         Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 4 of 44
                                                                                 EXHIBIT 1
               ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE SEPTEMBER 1, 2019

   County       Election             Elections                           Requests                Website      Other Information
                 since       Spanish Spanish Language Ballot          In Person Telephonic
                August 1,    Sample Signage/Translator                Assistance Assistance
                 2019?        Ballot
   Alachua        No            -             -         -                 -             -            -                    -
    Bay*           -            -             -         -                 -             -            -                    -
   Brevard        No            -             -         -                 -             -            -                    -
  Charlotte*       -            -             -         -                 -             -            -                    -
   Citrus*         -                          -         -                 -             -            -                    -
    Clay          No            -             -         -                 -             -            -                    -
  Columbia        No            -             -         -                 -             -            -                    -
    Duval         No            -             -         -                 -             -            -                    -
  Escambia        No            -             -         -                 0             0           13           Interpretation
                                                                                                             account with Language
                                                                                                             Line to provide live
                                                                                                             telephone interpretation
                                                                                                             active/effective as of
                                                                                                             August 30, 2019. The
                                                                                                             interpretation phone
                                                                                                             number is 1-866-874-
                                                                                                             3972.
                                                                                                                  Escambia County
                                                                                                             Voter Guide has been
                                                                                                             translated and proofed.
                                                                                                             Production date will be
                                                                                                             provided in next
                                                                                                             month’s report
                                                                                                                  Began evaluation of
                                                                                                             vote-by-mail materials.
                                                                                                             A progress update will
                                                                                                             be provided in next
                                                                                                             month’s report
   Flagler          No          -               -              0          1             6            0                    -


* Did not respond to requests for update, however, based on review of Supervisor of Elections website, it appears no elections have
been conducted since September 1, 2019.
                         Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 5 of 44
                                                                                EXHIBIT 1
              ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE SEPTEMBER 1, 2019

  Hernando          No          -               -              0          0             0            8        Hired a full-time bi-
                                                                                                             lingual elections
                                                                                                             specialist (9/15/2019)
                                                                                                             Conducted voter
                                                                                                             outreach at an annual
                                                                                                             local Hispanic festival
                                                                                                             Translated outreach
                                                                                                             materials
                                                                                                             Received 5 Spanish
                                                                                                             applications
                                                                                                               Recruited 4 potential
                                                                                                                 Election Workers
  Highlands         No          -               -              -          -             -            -                    -
   Indian           No          -               -              -          -             -            -                    -
    River
  Jackson*          -           -               -              -          -             -            -                    -
    Lake*           -           -               -              -          -             -            -                    -
    Leon           No           -               -              -          -             -            -                    -
    Levy           Yes         Yes             Yes             0          0             0            0       To my knowledge I’m
                                                                                                             unaware of any request
                                                                                                             for Spanish language
                                                                                                             material in this election.
                                                                                                             I don’t fully conduct the
                                                                                                             election and mainly help
                                                                                                             with poll worker
                                                                                                             training and provide
                                                                                                             equipment and materials
                                                                                                             for the poll workers.
                                                                                                             The municipality
                                                                                                             provides vote-by-mail
                                                                                                             ballots, qualifies the
                                                                                                             candidates and hires the
                                                                                                             poll workers.



* Did not respond to requests for update, however, based on review of Supervisor of Elections website, it appears no elections have
been conducted since September 1, 2019.
                         Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 6 of 44
                                                                               EXHIBIT 1
             ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE SEPTEMBER 1, 2019

  Manatee          No           -               -              -          -             -            -                -
  Marion           Yes         Yes             Yes             0          3             1            2      All signage, FVRA
                                                                                                          forms, sample ballots,
                                                                                                            and official ballots
                                                                                                             were provided in
                                                                                                          English and Spanish to
                                                                                                           all polling locations.
   Martin          No           -               -              -          -             -           -                 -
  Monroe           No           -               -              -          -             -           -                 -
  Okaloosa         No           -               -              -          -             -           -                 -
 Okeechobee        No           -               -              -          -             -           -                 -
   Pasco           Yes         Yes             Yes             0          5             7        Unknown We are in the process
                                                                                                         of developing an
                                                                                                         estimate of the
                                                                                                         anticipated
                                                                                                         expenditures to comply
                                                                                                         with the Court’s order
                                                                                                         and Governor DeSantis
                                                                                                         directive.
                                                                                                         We attended an FSE
                                                                                                         multi-county workshop
                                                                                                         for guidance on
                                                                                                         converting to a bi-
                                                                                                         lingual jurisdiction.
                                                                                                         Two individuals were
                                                                                                         also assisted in person
                                                                                                         that were customers
                                                                                                         from other government
                                                                                                         agencies that needed
                                                                                                         directions (although
                                                                                                         not applicable to an
                                                                                                         SOE function, we went
                                                                                                         above and beyond to

* Did not respond to requests for update, however, based on review of Supervisor of Elections website, it appears no elections have
been conducted since September 1, 2019.
                         Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 7 of 44
                                                                                EXHIBIT 1
              ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE SEPTEMBER 1, 2019

                                                                                                             assist Pasco County
                                                                                                             Citizens.
  Putnam            No          -               -              -          -             -            -                     -
  St. Johns         No          -               -              -          -             -            -                     -
  St. Lucie         No          -               -              0          0             0            5           •        Completed
                                                                                                             software upgrades with
                                                                                                                  Dominion Voting
                                                                                                              Systems to ensure our
                                                                                                              voting equipment was
                                                                                                                updated for Spanish
                                                                                                                    translation on
                                                                                                                   September 17th.
                                                                                                                 •        Completed
                                                                                                              training session which
                                                                                                                    will be held on
                                                                                                                  September 19th at
                                                                                                                 Columbia County.
                                                                                                             •         Contracted with
                                                                                                                AT&T for a toll free
                                                                                                              number to replace our
                                                                                                             current Spanish Hotline
                                                                                                                    •       Active
                                                                                                             recruitment of Spanish
                                                                                                             speaking Poll Workers
                                                                                                                o        Placed ads in
                                                                                                                    local Spanish
                                                                                                             Newspapers –LaVoz &
                                                                                                                      El Hispano
                                                                                                                o        Coordinated
                                                                                                                 with Raul Irizarry,
                                                                                                                  Puerto Rican Day
                                                                                                             Parade Event Promoter
                                                                                                               to communicate need

* Did not respond to requests for update, however, based on review of Supervisor of Elections website, it appears no elections have
been conducted since September 1, 2019.
                         Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 8 of 44
                                                                                EXHIBIT 1
              ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE SEPTEMBER 1, 2019

                                                                                                             for Bilingual Election
                                                                                                               Workers during the
                                                                                                                       event
                                                                                                              o       Sent Letter to
                                                                                                                San Juan Festival
                                                                                                                   promoters to
                                                                                                             communicate need for
                                                                                                                Bilingual Election
                                                                                                                Worker during the
                                                                                                                       event
                                                                                                              o       Placed ads in
                                                                                                                   the Tribune
                                                                                                                •       Scheduled
                                                                                                               automated monthly
                                                                                                              reporting for website
                                                                                                                     requests

                                                                                                             •       7 staff members
                                                                                                                attended a recent
                                                                                                               Spanish Language
                                                                                                               Workshop, held in
                                                                                                                      Tampa
                                                                                                                   o       Each
                                                                                                                  department is
                                                                                                             reviewing their area to
                                                                                                                 determine what
                                                                                                               documentation will
                                                                                                              need to be translated
                                                                                                              and which templates
                                                                                                              can be utilized based
                                                                                                             on data forwarded from
                                                                                                                 other counties.
 Santa Rosa         No          -               -              -          -             -            -                   -

* Did not respond to requests for update, however, based on review of Supervisor of Elections website, it appears no elections have
been conducted since September 1, 2019.
                         Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 9 of 44
                                                                               EXHIBIT 1
             ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE SEPTEMBER 1, 2019

  Sarasota      Upcoming       Yes             Yes             -          -             -            -       For 11/5-
                 Nov. 5th                                                                                          We have created
                                                                                                                English and Spanish
                                                                                                             language sample ballots,
                                                                                                              which will be mailed to
                                                                                                               voter households and
                                                                                                                are available on our
                                                                                                                 office website. The
                                                                                                              bilingual sample ballots
                                                                                                               will be made available
                                                                                                              during early voting and
                                                                                                               at polling locations on
                                                                                                               election day. Signage
                                                                                                               will be placed during
                                                                                                                 early voting and at
                                                                                                             polling locations to alert
                                                                                                                voters that bilingual
                                                                                                                 sample ballots are
                                                                                                                      available.
   Sumter           No          -               -              -          -             -            -                     -
   Taylor           No          -               -              -          -             -            -                     -
   Wakulla          No          -               -              -          -             -            -                     -




* Did not respond to requests for update, however, based on review of Supervisor of Elections website, it appears no elections have
been conducted since September 1, 2019.
Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 10 of 44




          COUNTY                            BATES STAMP
           Alachua                                1
            Brevard                               2
             Clay                                 3
          Columbia                                4
             Duval                                5
           Escambia                               6
            Flagler                               7
          Hernando                                8
          Highlands                               9
         Indian River                            10
             Leon                                11
             Levy                              12-13
           Manatee                               14
            Marion                               15
            Martin                               16
            Monroe                               17
           Okaloosa                              18
         Okeechobee                              19
             Pasco                             20-24
            Putnam                               25
          Santa Rosa                             26
           Sarasota                              27
           St. Johns                             28
           St. Lucie                           29-30
            Sumter                               31
            Taylor                             32-33
           Wakulla                               34
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 11 of 44
                                                                                   EXHIBIT 2


                                  Alachua County Response
                         Report Due to the State by September 30, 2019
County: Alachua

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE: X None

Filled out by: Kim A. Barton, Supervisor of Elections       Submitted on September 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance: None

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: None

           D. Other requests for Spanish-language assistance: None


   IV.     List the number of individuals who accessed Spanish-language website: None

   V.      Please describe any other information regarding Spanish-language assistance: None




                                                                                                    1
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 12 of 44
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: Brevard County has not conducted an election since the 2018 General
              Election

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)): Brevard County

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: N/A

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: N/A

           B. Requests for in-person Spanish-language assistance: N/A

           C. Requests for Spanish-language assistance over the phone/hotline: N/A

           D. Other requests for Spanish-language assistance: N/A


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                                    2
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 13 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County _Clay_______

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE_✓___

Filled out by:__Chris H. Chambless________           Submitted on September 30, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                                    3
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 14 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County _Columbia_

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE__X__

Filled out by:_Melinda Fryman_________ Submitted on September 30, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                                    4
Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 15 of 44
                                                           EXHIBIT 2




                                                                      5
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 16 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County Escambia

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____

Filled out by: Liz Carew      Submitted on September 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

           • Interpretation account with Language Line to provide live telephone interpretation
             active/effective as of August 30, 2019. The interpretation phone number is 1-866-
             874-3972.
           • Escambia County Voter Guide has been translated and proofed. Production date
             will be provided in next month’s report
           • Began evaluation of vote-by-mail materials. A progress update will be provided in
             next month’s report

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: None

           D. Other requests for Spanish-language assistance: None

   IV.     List the number of individuals who accessed Spanish-language website: Thirteen (13)

   V.      Please describe any other information regarding Spanish-language assistance: None.




                                                                                                    6
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 17 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County FLAGLER

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE__X__

Filled out by: Joseph DeVita         Submitted on September 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                                    7
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 18 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County Hernando
Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE___X_

Filled out by: Shirley Anderson      Submitted on September 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: None

           B. Offices/Issues on Ballot: None

           C. Jurisdiction (county or municipality (name)): Hernando County, FL

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: See Section V

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: One

           D. Other requests for Spanish-language assistance: None


   IV.     List the number of individuals who accessed Spanish-language website: 8 of which 4
           were SOE staff

   V.      Please describe any other information regarding Spanish-language assistance:

           Hired a full-time bi-lingual elections specialist (9/15/2019)
           Conducted voter outreach at an annual local Hispanic festival
           Translated outreach materials
           Received 5 Spanish applications
           Recruited 4 potential Election Workers




                                                                                                    8
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 19 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County __Highlands______

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE_X___

Filled out by:__Penny Ogg________ Submitted on September 30_, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                                    9
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 20 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County _Indian River_______

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE__X__

Filled out by:__Leslie Swan________          Submitted on September 27_, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                               10
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 21 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County __Leon______

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE_X___

Filled out by:_Chris Moore, Deputy Supervisor Submitted on September 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                               11
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 22 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County _Levy_

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report: 1

Check here if NONE____

Filled out by: Tammy Jones Submitted on September 30, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: September 10, 2019

           B. Offices/Issues on Ballot: Bronson Town Commissioner / Seats 2, 4 & 5

           C. Jurisdiction (county or municipality (name)): Town of Bronson

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: Sample Spanish
           Ballots were provided for advertisement and at the polling place. In addition signage
           was available in Spanish with voter instructions and information making voters aware
           of such sample ballots at the polling place as required in the court order.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 0

           C. Requests for Spanish-language assistance over the phone/hotline: 0

           D. Other requests for Spanish-language assistance: 0


   IV.     List the number of individuals who accessed Spanish-language website:
           Not Known

   V.      Please describe any other information regarding Spanish-language assistance: To my
           knowledge I’m unaware of any request for Spanish language material in this election.
           I don’t fully conduct the election and mainly help with poll worker training and
           provide equipment and materials for the poll workers. The municipality provides
           vote-by-mail ballots, qualifies the candidates and hires the poll workers.




                                                                                               12
Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 23 of 44
                                                           EXHIBIT 2




                                                                      13
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 24 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County: Manatee

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE_X__

Filled out by: Scott Farrington      Submitted on September 30, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                               14
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 25 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
Marion County

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____

Filled out by: C Nichols      Submitted on September 30, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with:

           A. Date: 9/17/2019

           B. Offices/Issues on Ballot: Two contests, Mayor and City Council District 2

           C. Jurisdiction (county or municipality (name)): City of Ocala

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

           Election workers were notified in training of Marion County’s full change to bilingual.
           At all polling places: a copy of the EAC Spanish-English Election Terms Glossary was
           provided; information that voters may bring a helper was posted in Spanish and
           English; information on Spanish hotline was posted in Spanish and English; any
           materials that may affect voters, such as affidavits, were also provided in Spanish.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 3

           C. Requests for Spanish-language assistance over the phone/hotline: 1

           D. Other requests for Spanish-language assistance: 0

   IV.     List the number of individuals who accessed Spanish-language website: 2

   V.      Please describe any other information regarding Spanish-language assistance:

           All signage, FVRA forms, sample ballots, and official ballots were provided in English
           and Spanish to all polling locations.




                                                                                               15
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 26 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County Martin

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE X

Filled out by: Debbie Dent    Submitted on September 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                               16
Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 27 of 44
                                                           EXHIBIT 2




                                                                      17
Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 28 of 44
                                                           EXHIBIT 2




                                                                      18
Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 29 of 44
                                                           EXHIBIT 2




                                                                      19
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 30 of 44
                                                                                   EXHIBIT 2


                                        October 1 Report
County Pasco

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____

Filled out by: Brian Corley            Submitted on September 30, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: September 10, 2019

           B. Offices/Issues on Ballot: Special Election: City of Port Richey Councilperson
              (2 seats)

           C. Jurisdiction (county or municipality (name)): City of Port Richey

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
           We have no direct knowledge whether any of the Spanish-Speaking voters provided
           with assistance in Pasco County, Florida were covered under Section 4(e) of the
           Voting Rights Act however, in compliance with the Court’s Order, we have done
           the following:


           I.   Provide official Spanish language ballots on a:
                   1. unilingual ballot;
                   2. bi or multilingual ballot; and or
                   3. electronic Voter Assistance Terminal
                Currently reviewing the various ballot types to make the ultimate
                decision after considering the economic and logistical impact. We
                have purchased the license to produce the ballots in Spanish from
                our vendor. This will commence with the Presidential Preference
                Primary on March 17, 2019.

          II.   Create toll free, county specific Spanish language hotline with:

                    1. At least one bilingual employee who:
                           a. Translates or assists during
                                   •    early voting hours
                                   •    when polls are open




                                                                                               20
Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 31 of 44
                                                                           EXHIBIT 2


                            •   during cure period
                            •   all business hours on other days

                We have established a toll-free Spanish-language hotline (833-828-
                3224)

                We augmented our Bilingual staff and created three Language
                Assistance Officers (LAO) to assist ALL Spanish-language voters with
                translation, assisting Spanish-language voters not only during early
                voting, election day but EVERY day.

                Worked with our BOCC to develop a Civic Leave Program for county
                employees to serve as pollworkers (includes a reference for bilingual
                pollworkers)

                Outreach for bilingual pollworkers-The following persons/
                organizations were provided a notice for bilingual pollworkers and
                requested they distribute to their membership:
                       o Club Libertad Organization (Supervisor Corley spoke at
                           their monthly meeting)
                       o Margarita Romo-Executive Director for Farmworkers Self
                           Help Organization.
                       o Chairmen of the Pasco County DEC/REC
                       o Partnered with our Tax Collector to provide bilingual
                           pollworkers

             2. Display at each polling place the availability of Spanish
                 hotline assistance, with both county and state's number
                 (Columbia, Jackson, Okeechobee, Taylor and Wakulla may
                 refer directly to state)
                 (Completed)

   Ill.   Provide in Spanish all official election related written and electronic
          materials including (must be made known at polling places and SOE
          office these are available):

             1. ballots (In accordance with the Court’s Order, will be done
                before 2020 PPP)
             2. vote-by-mail and early voting materials (In process and in
                accordance with the Court’s Order, will be done before the
                2020 PPP)
             3. provisional ballot materials (Completed)
             4. voter registration materials (Partially completed and in




                                                                                     21
Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 32 of 44
                                                                          EXHIBIT 2


                accordance with the Court’s Order, will be done before the
                2020 PPP; Spanish voter registration have been available for
                some time)
             5. voter information materials and guides (Partially completed and
                in accordance with the Court’s Order, will be done before the
                2020 PPP)
             6. notification of elections and polling places (Partially completed
                and in accordance with the Court’s Order, will be done before
                the 2020 PPP)
             7. polling place signage (in process and in accordance with the
                Court’s Order, will be done before the 2020 PPP)

             8. all information on SOE website (We utilize Google Translator and
                 we have made available Spanish versions of all forms in PDF)

             Note: Our office had already begun to translate many of our forms and
             voting materials into Spanish. This included ensuring each early voting
             site and each election day polling place had Spanish-language resources
             available to voters.

   IV.    All information provided to the public must likewise be
          provided in Spanish. (In process and in accordance with the
          Court’s Order, will be done before the 2020 PPP).
    V.    Provide at each polling place a copy of the Spanish-English Elections
          Terms Glossary prepared by the EAC (Completed)

    VI.   Provide Spanish-language information on websites that is readily
          accessible through Spanish links. (We utilize Google Translator)

   VII.   Provide information in Spanish on websites and at polling places
          that voters may bring a helper. (Completed)

  VIII.   To the extent practicable, recruit, hire, train and assign bilingual
          pollworkers.

             1. Worked with our BOCC to develop a Civic Leave Program
                for county employees to serve as pollworkers (includes a
                reference for bilingual pollworkers)
             2. Outreach for bilingual pollworkers-The following
                persons/organizations were provided a notice for bilingual
                pollworkers and requested they distribute to their
                membership:



                                                                                  22
 Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 33 of 44
                                                                                  EXHIBIT 2


                         •   Club Libertad Organization (Supervisor Corley
                             spoke at their monthly meeting)
                         •   Margarita Romo-Executive Director for
                             Farmworkers Self Help Organization
                         •   Chairmen of the Pasco County DEC and REC
                         •   Pasco County Tax Collector

       IX.   Train poll officials and other election personnel regarding section 4(e),
             including making Spanish language assistance and materials available.
             (In compliance)

        X.   SOE's who run municipal elections prior to March 16, 2020, must provide
             Spanish facsimile sample ballots, and post the sample ballots on their
             website and provide notice of Spanish sample ballots at polling places.
             (In compliance)



III.     List the number of individuals requesting Spanish-language assistance:

         A. Requests for Spanish-language sample ballot: (None)

         B. Requests for in-person Spanish-language assistance: (Five Voters)

         C. Requests for Spanish-language assistance over the phone/hotline: (Seven Voters)

         D. Other requests for Spanish-language assistance: (None to our knowledge)


IV.      List the number of individuals who accessed Spanish-language website:

         We don’t maintain a Spanish-language website, rather a voter can have the
         entire website translated into Spanish via Google Translator and most of our
         forms have been translated into Spanish and posted to our website as pdf’s.


V.       Please describe any other information regarding Spanish-language assistance:

         We are in the process of developing an estimate of the anticipated expenditures
         to comply with the Court’s order and Governor DeSantis directive.

         We attended an FSE multi-county workshop for guidance on converting to a bi-
         lingual jurisdiction.




                                                                                         23
Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 34 of 44
                                                                     EXHIBIT 2


    Two individuals were also assisted in person that were customers from other
    government agencies that needed directions (although not applicable to an SOE
    function, we went above and beyond to assist Pasco County Citizens.




                                                                               24
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 35 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County Putnam

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE X

Filled out by: Charles Overturf      Submitted on September 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                               25
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 36 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County Santa Rosa

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE X

Filled out by: Tappie A. Villane     Submitted on September 30, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                               26
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 37 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
Sarasota County

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____

Filled out by: Ron Turner, Supervisor of Elections Submitted on September 30, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: 11-5-2019

           B. Offices/Issues on Ballot: City Council and Mayoral Races

           C. Jurisdiction (county or municipality (name)): City of Venice, Florida

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

           We have created English and Spanish language sample ballots, which will be mailed
           to voter households and are available on our office website. The bilingual sample
           ballots will be made available during early voting and at polling locations on election
           day. Signage will be placed during early voting and at polling locations to alert
           voters that bilingual sample ballots are available.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: N/A

           B. Requests for in-person Spanish-language assistance: N/A

           C. Requests for Spanish-language assistance over the phone/hotline: N/A

           D. Other requests for Spanish-language assistance: N/A


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                               27
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 38 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report

St. Johns County, FL

Please disclose the following for each election you’ve held or assisted a municipality with since
August 26, 2019

Check here if NONE ___XXX____

Filled out by: Vicky Oakes, Supervisor of Elections         Submitted: September 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):         St. Johns County, FL

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:

   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                               28
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 39 of 44
                                                                                    EXHIBIT 2



Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:


   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           •   Date: No elections have been held in St Lucie County since May 10, 2019

           •   Offices/Issues on Ballot:     N/A

           •   Jurisdiction (county or municipality (name):         N/A


   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
           • Completed software upgrades with Dominion Voting Systems to ensure our
              voting equipment was updated for Spanish translation on September 17th.
           • Completed training session which will be held on September 19th at Columbia
              County.
           • Contracted with AT&T for a toll free number to replace our current Spanish
              Hotline
           • Active recruitment of Spanish speaking Poll Workers
                  o Placed ads in local Spanish Newspapers –LaVoz & El Hispano
                  o Coordinated with Raul Irizarry, Puerto Rican Day Parade Event Promoter
                      to communicate need for Bilingual Election Workers during the event
                  o Sent Letter to San Juan Festival promoters to communicate need for
                      Bilingual Election Worker during the event
                  o Placed ads in the Tribune
           • Scheduled automated monthly reporting for website requests

           •   7 staff members attended a recent Spanish Language Workshop, held in Tampa
                   o Each department is reviewing their area to determine what documentation
                       will need to be translated and which templates can be utilized based on
                       data forwarded from other counties.


   III.    List the number of individuals requesting Spanish-language assistance:
           • Requests for Spanish-language sample ballot: 0

           •   Requests for in-person Spanish-language assistance: 0

           •   Requests for Spanish-language assistance over the phone/hotline: 0

                  o Pending ATT assignment of 800 # - Local Spanish Assistance # = 0



                                                                                               29
 Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 40 of 44
                                                                            EXHIBIT 2


      •   Other requests for Spanish-language assistance: 0


IV.   List the number of individuals who accessed Spanish-language website: 5


V.    Please describe any other information regarding Spanish-language assistance:

      •   PSA announcements were sent to local Spanish radio stations.
      •   Contracted with Language Link to complete translation of Guide to Elected and
          Appointed Officials.
      •   We have implemented a Spanish Language Assistance Log to document in-office
          and phone assistance




                                                                                     30
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 41 of 44
                                                                                    EXHIBIT 2


                                       October 1 Report
County __Sumter______

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____
(Still working on the last one reported…Wildwood Mail Ballot Special Election)

Filled out by:__Traci Oliver________         Submitted on September 30_, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                               31
             Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 42 of 44
                                                                            EXHIBIT 2

Kristen Diot

From:               Dana Southerland <dana@taylorelections.com>
Sent:               Friday, September 27, 2019 4:35 PM
To:                 Davis, Ashley E.
Subject:            RE: Spanish-Language Assistance Information


                                      EMAIL RECEIVED FROM EXTERNAL SOURCE

Taylor County has conducted no elections since our last report.


Dana Southerland
Dana Southerland, CERA, MFCEP
Supervisor of Elections
Taylor County, Florida
State Certified Supervisor of Elections
P O Box 1060
Perry, Florida 32348
Phone: 850.838.3515
Fax: 850.838.3516
Email: taylorelections@gtcom.net
Web: www.taylorelections.com




                                                           1
                                                                                   32
Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 43 of 44
                                                           EXHIBIT 2




                                 2
                                                                      33
     Case 1:18-cv-00152-MW-GRJ Document 135 Filed 10/01/19 Page 44 of 44
                                                                                    EXHIBIT 2


                                        October 1 Report
County _Wakulla_______

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____

Filled out by: _Henry F. Wells______         Submitted on September 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: April 9, 2019 & June 18, 2019

           B. Offices/Issues on Ballot: House District 7 Representative

           C. Jurisdiction (Wakulla County):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
           Created Spanish Sample Ballot & Election Ballot for both elections with no
           REQUEST for them!

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: None

           D. Other requests for Spanish-language assistance: None


   IV.     List the number of individuals who accessed Spanish-language website: At this time
           none that I am aware of, but the website is not set up to track hits. Working to get the
           site up & running to track all hits and should be completed by end of Month.

   V.      Please describe any other information regarding Spanish-language assistance: During
           the last three elections General 2018, Special Primary 2019 & Special General 2019,
           we had NO request for anything in Spanish! During this time frame the office had
           available Sample Ballots and Election Ballots in Spanish but no request for either.




                                                                                                 34
